                                                                                                              FILED
                                                                                                     2020 Mar-09 PM 01:59
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHWESTERN DIVISION

 WALTER ANDREW PARSONS,                              )
                                                     )
            Petitioner,                              )
                                                     )
 v.                                                  )    Case No.: 3:19-cv-02129-KOB-JHE
                                                     )
 FRANKLIN COUNTY JAIL,                               )
                                                     )
            Respondent.                              )

                                   MEMORANDUM OPINION

        On February 11, 2020, the magistrate judge entered a Report and Recommendation, (doc.

3), recommending that the petition for writ of habeas corpus be dismissed without prejudice for

failure to prosecute. No objections have been filed. 1 The court has considered the entire file in

this action, together with the report and recommendation, and has reached an independent

conclusion that the report and recommendation is due to be adopted and approved.

        Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED WITHOUT PREJUDICE. A separate Order will be entered.




        1
           On March 4, 2020, the court received an undated letter from the petitioner postmarked
March 2, 2020—nearly three weeks after the deadline to object to the R&R. (Docs. 4 & 4-1). In
that letter, the petitioner indicates he sent a check for $5.00 (the filing fee for this action) “with the
paperwork that was mailed.” (Doc. 4). The court has not received the petitioner’s filing fee, nor
has the court received a petition that complies with the instructions in the magistrate judge’s notice
of deficient pleading, (doc. 2).
DONE and ORDERED this 9th day of March, 2020.

                          ____________________________________
                          KARON OWEN BOWDRE
                          UNITED STATES DISTRICT JUDGE




                               2
